Exhibit 3.1 ATTACHMENT TO THE ARTICLES OF INCORPORATION FOR GOLDEN PHOENIX MINERALS, INC. 4.Names & Addresses of the Board of Directors (continued): Dr. Corby G. Anderson 1675 E. Prater Way, Suite 102 Sparks, NV 89434 Name Street Address City State Zip Code Kent D. Aveson 1675 E. Prater Way, Suite 102 Sparks, NV 89434 Name Street Address City State Zip Code 8.Authorized Shares.The corporation is authorized to issue an aggregate total of 400,000,000 shares designated as “Common Stock”, par value $0.001, and 50,000,000 shares designated as “Preferred Stock,” par value $0.001. Shares of Preferred Stock may be issued from time to time in one or more series.The Board of Directors shall determine the designation of each series and the authorized number of shares of each series.The Board of Directors is authorized to determine and alter the rights, preferences, privileges and restrictions granted to or imposed upon any wholly unissued series of shares of preferred stock and to increase or decrease (but not below the number of shares of such series then outstanding) the number of shares of any such series subsequent to the issue of shares of that series.If the number of shares of any series of Preferred Stock shall be so decreased, the shares constituting such decrease shall resume the status which they had prior to the adoption of the resolution originally fixing the number of shares of such series. 9.Classified Board.The Board of Directors shall be divided into two classes:Class I with two directors and Class II with three directors.Directors of the first class (Class I) elected at the 2008 annual meeting shall be elected to hold office for a term expiring at the 2009 annual meeting.Directors of the second class (Class II) elected at the 2008 annual meeting shall be elected to hold office for a term expiring at the 2010 annual meeting.The successors to the class of directors whose terms expire shall be identified as being of the same class as the directors they succeed and elected to hold office for a term expiring at the second succeeding annual meeting of stockholders.
